DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visa services, EP 1004992.
	Visa disclose a transaction card (paragraph [0008]: “mechanical and electrical characteristics of smart card 5 and aspects of its interaction with a card reading device are
defined by the following specifications"; paragraph [0010]: “EMV Integrated Circuit Card Specification for Payment Systems"; paragraph [0011]: "EMV integrated Circuit Card Terminal Specification for Payment Systems"; paragraph [0012]: "EMV Integrated Circuit Card Application Specification for Payment Systems"), comprising: a memory to store instructions and one or more verification values (paragraph {O068)]: “application can be signed with a key equivalent to that which already exists on the smart card so that each application has a unique signature that can be verified by the smart card’; paragraph [0070]: “the desired security
domain(s) 310 preferably have encryption and signature keys installed prior to the post issuance download of the corresponding application’; figure 13); and processing circuitry, coupled with the memory, operable to execute the instructions (paragraph [0006]: “In some embodiments, smart card 5 has an embedded micro-controller 10 that includes a microprocessor 12, random
access memory (RAM) 14, read-only memory (ROM) 16, non-volatile memory 18, a cryptographic module 22, and a card reader interface 24’), that when executed, cause the processing circuitry to: receive, from an automatic teller machine (ATM), an applet signed with a
verification signature, the applet comprising instructions capable for execution by the processing circuitry (paragraph [0022]: “applications are referred to as Applets’ and they are written to link to a Java Card AP! which is the application programming interface present on smart cards built to the Java Card standard’; paragraph [0043]: “forwarding of the application can occur through any electronic media which can interface with a smart card and connect to an appropriate network. For example, devices such as an automatic teller machine (ATM), a display phone, or a home computer, can be used to forward an application to the issued smart card”; paragraph [0045]: "application can be pre-signed with a key equivalent to that which already exists on the card so that each application has a unique signature that can be verified by the card’); determine whether the verification signature matches one of the verification values stored on the memory (paragraph [0064]: “application can be signed with a key equivalent to that which already exists on the smart card so that each application has a unique signature that can be verified by the smart card"; paragraph [0065]: “/t is then determined if the signature is valid (step 1120)"); enable the applet including the instructions for execution by the processing circuitry in response to the determination the verification signature matches one of the verification values (paragraph [0065]: “/t is then determined if the signature is valid (step 1120). If the signature is not valid, the process ends (step 1122). If, however, the signature is found to be valid, then the application
receives personalization data which can be signed and optionally encrypted (step 1124). The loaded application then invokes its associated security domain's decryption service and signature check for the received personalization data (step 1126). Secret keys required to run or operate the
application on the smart card are used to activate the application by authentication’); and prevent enablement of the applet including the instructions for execution in response into the determination the verification signature does not match any of the verification values (paragraph [0065]: "/f is then determined if the signature is valid (step 1120). If the signature is not valid, the process ends (step 1122). If, however, the signature is found to be valid, then the application receives personalization data which can be signed and optionally encrypted (step 1724). The loaded application then invokes its associated security domain's decryption service and signature check for the received personalization data (step 1126). Secret keys required to run or operate the application on the smart card are used to activate the application by authentication’).
It is also noted that reference EP 0949595 is also cited as an X-reference in the International search filed 01/11/21.
Response to Arguments
Applicant's arguments filed 10/08/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’ s propose amendment filed 10/08/21, the examiner respectfully disagrees. The proposed amendment would not overcome the prior art of record. In order to update any software or application, the status or the specific version must be determined in order to decide if an update is really needed. The prior art ( Visa services, EP 1004992) is capable of performing these steps in order to determine if an update is necessary or at least would render the claims obvious. The method of determining the current version before updating is a very common necessary step for updating applications or any software. The applicant proposed amendment would not overcome the prior art. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876